OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:November 30 Date of reporting period:July 1, 2012 - June 30, 2013 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Papp Investment Trust By (Signature and Title)* /s/Harry A.Papp Harry A.Papp, President Date July 24, 2013 * Print the name and title of each signing officer under his or her signature. EXHIBIT A PAPP INVESTMENT TRUST PROXY VOTING RECORD - July 1, 2012 - June 30, 2013 Issuer Name Ticker Symbol CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote? For, Against, Abstain Did the Fundvote With or Against Management? Airgas ARG 08/14/12 Election of Directors Issuer Yes For With Airgas ARG 08/14/12 Ratification of Auditors Issuer Yes For With Airgas ARG 08/14/12 Restate Equity Incentive Plan Issuer Yes For With Airgas ARG 08/14/12 Approve Executive Compensation Issuer Yes For With Airgas ARG 08/14/12 Proposal regarding classified B.of Directors Shareholder Yes Against With Microchip Technology MCHP 08/17/12 Election of Directors Issuer Yes For With Microchip Technology MCHP 08/17/12 Ratification of Auditors Issuer Yes For With Microchip Technology MCHP 08/17/12 Restate Equity Incentive Plan Issuer Yes For With Microchip Technology MCHP 08/17/12 Approve Shares of Common Stock Issuer Yes For With Microchip Technology MCHP 08/17/12 Approve Compensation of Executives Issuer Yes For With Techne TECH 10/25/12 Election of Directors Issuer Yes For With Techne TECH 10/25/12 Set the number of Directors at nine Issuer Yes For With Techne TECH 10/25/12 Incorporation implement majority voting Issuer Yes For With Techne TECH 10/25/12 Ratification of Auditors Issuer Yes For With Techne TECH 10/25/12 Executive Compensation Issuer Yes For With Coach COH 11/07/12 Election of Directors Issuer Yes For With Coach COH 11/07/12 Ratification of Auditors Issuer Yes For With Coach COH 11/07/12 Executive Compensation Issuer Yes For With Linear Technology LLTC 11/07/12 Election of Directors Issuer Yes For With Linear Technology LLTC 11/07/12 Ratification of Auditors Issuer Yes For With Linear Technology LLTC 11/07/12 Executive Compensation Issuer Yes For With Clorox CLX 11/14/12 Election of Directors Issuer Yes For With Clorox CLX 11/14/12 Ratification of Auditors Issuer Yes For With Clorox CLX 11/14/12 Executive Compensation Issuer Yes For With Clorox CLX 11/14/12 Restated 2005 Stock Incentive Issuer Yes For With Resmed RMD 11/15/12 Election of Directors Issuer Yes For With Resmed RMD 11/15/12 Ratification of Auditors Issuer Yes For With Resmed RMD 11/15/12 Approve Executive Compensation Issuer Yes For With Resmed RMD 11/15/12 Approve Employee Stock Plan Issuer Yes For With Micros Systems, Inc. MCRS 11/16/12 Election of Directors Issuer Yes For With Micros Systems, Inc. MCRS 11/16/12 Ratification of Auditors Issuer Yes For With Micros Systems, Inc. MCRS 11/16/12 Amend 1991 Stock Option Plan Issuer Yes For With Micros Systems, Inc. MCRS 11/16/12 Approve compensation of executive officers Issuer Yes For With Parexel International PRXL 12/06/12 Election of Directors Issuer Yes For With Parexel International PRXL 12/06/12 Approve compensation of executive officers Issuer Yes For With Parexel International PRXL 12/06/12 Approve Stock Incentive Program Issuer Yes For With Parexel International PRXL 12/06/12 Approve common stock Issuer Yes For With Parexel International PRXL 12/06/12 Ratification of Auditors Issuer Yes For With Factset Research Systems FDS 12/12/12 Election of Directors Issuer Yes For With Factset Research Systems FDS 12/12/12 Ratification of Auditors Issuer Yes For With Factset Research Systems FDS 12/12/12 Approve compensation of Executive officers Issuer Yes For With Nuance Communications NUAN 67020Y100 01/25/13 Election of Directors Issuer Yes For With Nuance Communications NUAN 67020Y100 01/25/13 Ratification of Auditors Issuer Yes For With Nuance Communications NUAN 67020Y100 01/25/13 Approve Executive Compensation Issuer Yes For With Nuance Communications NUAN 67020Y100 01/25/13 Amend and restate Stock Plan Issuer Yes For With Varian Medical Systems VAR 92220P105 02/14/13 Election of Directors Issuer Yes For With Varian Medical Systems VAR 92220P105 02/14/13 Ratification of Auditors Issuer Yes For With Varian Medical Systems VAR 92220P105 02/14/13 Approve Executive Compensation Issuer Yes For With Varian Medical Systems VAR 92220P105 02/14/13 Declassify Board's Action Shareholder Yes Against With IDEX Corporation IEX 45167R104 02/15/13 Election of Directors Issuer Yes For With IDEX Corporation IEX 45167R104 02/15/13 Approve compensation of executive officers Issuer Yes For With IDEX Corporation IEX 45167R104 02/15/13 Ratification of Auditors Issuer Yes For With Harris Teeter Supermarkets HTSI 02/21/13 Election of Directors Issuer Yes For With Harris Teeter Supermarkets HTSI 02/21/13 Ratification of Auditors Issuer Yes For With Harris Teeter Supermarkets HTSI 02/21/13 Approve Executive Compensation Issuer Yes For With Harris Teeter Supermarkets HTSI 02/21/13 Approve Cash Incentive Plan Issuer Yes For With Silicon Laboratories Inc. SLAB 04/16/13 Election of Directors Issuer Yes For With Silicon Laboratories Inc. SLAB 04/16/13 Ratification of Auditors Issuer Yes For With Silicon Laboratories Inc. SLAB 04/16/13 Approve compensation of executive officers Issuer Yes For With C. R. Bard BCR 04/17/13 Election of Directors Issuer Yes For With C. R. Bard BCR 04/17/13 Ratification of Auditors Issuer Yes For With C. R. Bard BCR 04/17/13 Approve Executive Compensation Issuer Yes For With C. R. Bard BCR 04/17/13 Sustainability Reporting proposal Shareholder Yes Against With C. R. Bard BCR 04/17/13 Separating The Chairman and CEO Shareholder Yes Against With T. Rowe Price Group, Inc. TROW 74144T108 04/23/13 Election of Directors Issuer Yes For With T. Rowe Price Group, Inc. TROW 74144T108 04/23/13 Approve Executive Compensation Issuer Yes For With T. Rowe Price Group, Inc. TROW 74144T108 04/23/13 Ratification of Auditors Issuer Yes For With Valmont Industries VMI 04/30/13 Election of Directors Issuer No For With Valmont Industries VMI 04/30/13 Ratification of Auditors Issuer No For With Valmont Industries VMI 04/30/13 Approve Executive Compensation 2013 Issuer No For With Valmont Industries VMI 04/30/13 Approve Stock Plan 2013 Issuer No For With Expeditors Int'l of Washington, Inc. EXPD 05/01/13 Election of Directors Issuer Yes For With Expeditors Int'l of Washington, Inc. EXPD 05/01/13 Approve compensation of executive officers Issuer Yes For With Expeditors Int'l of Washington, Inc. EXPD 05/01/13 Ratification of 2013 Stock Option Plan Issuer Yes For With Expeditors Int'l of Washington, Inc. EXPD 05/01/13 Ratification of Auditors Issuer Yes For With Expeditors Int'l of Washington, Inc. EXPD 05/01/13 Executives to retain significant stock Shareholder Yes Against With Ecolab Inc. ECL 05/02/13 Election of Directors Issuer Yes For With Ecolab Inc. ECL 05/02/13 Ratification of Auditors Issuer Yes For With Ecolab Inc. ECL 05/02/13 Approve amendments to stock incentive plan Issuer yes For With Ecolab Inc. ECL 05/02/13 Approve compensation of executive officers Issuer Yes For With Ecolab Inc. ECL 05/02/13 Executives to retain significant stock Shareholder Yes Against With Ecolab Inc. ECL 05/02/13 Congruency between corporate values & political contributions Shareholder Yes Against With Mettler-Toledo International Inc. MTD 05/02/13 Election of Directors Issuer Yes For With Mettler-Toledo International Inc. MTD 05/02/13 Ratification of Auditors Issuer Yes For With Mettler-Toledo International Inc. MTD 05/02/13 Approve compensation of executive officers Issuer Yes For With Mettler-Toledo International Inc. MTD 05/02/13 Approve 2013 equity incentive plan Issuer Yes For With FMC Technologies Inc. FTI 30249U101 05/03/13 Election of Directors Issuer Yes For With FMC Technologies Inc. FTI 30249U101 05/03/13 Ratification of Auditors Issuer Yes For With FMC Technologies Inc. FTI 30249U101 05/03/13 Approve compensation of executive officers Issuer Yes For With FMC Technologies Inc. FTI 30249U101 05/03/13 Reapprove terms of performance goals under the amended & restated incentive compensation and stock plan Issuer Yes For With FMC Technologies Inc. FTI 30249U101 05/03/13 Accelerated vesting of senior executive awards upon a change in control Shareholder Yes Against With O'Reilly Automotive, Inc. ORLY 67103H107 05/07/13 Election of Directors Issuer Yes For With O'Reilly Automotive, Inc. ORLY 67103H107 05/07/13 Declassify the Board of Directors Issuer Yes For With O'Reilly Automotive, Inc. ORLY 67103H107 05/07/13 Allow shareholders of record with not less than 25% voting to call a special meeting of shareholders Issuer Yes For With O'Reilly Automotive, Inc. ORLY 67103H107 05/07/13 Allow minor updates to conform to current laws and clarify Issuer Yes For With O'Reilly Automotive, Inc. ORLY 67103H107 05/07/13 Approve compensation of executives Issuer Yes For With O'Reilly Automotive, Inc. ORLY 67103H107 05/07/13 Ratification of auditors Issuer Yes For With Sigma-Aldrich Corporation SIAL 05/07/13 Election of Directors Issuer Yes For With Sigma-Aldrich Corporation SIAL 05/07/13 Ratification of Auditors Issuer Yes For With Sigma-Aldrich Corporation SIAL 05/07/13 Approve compensation of executive officers Issuer Yes For With Trimble Navigation LTD. TRMB 05/07/13 Election of Directors Issuer Yes For With Trimble Navigation LTD. TRMB 05/07/13 Approve compensation of executive officers Issuer Yes For With Trimble Navigation LTD. TRMB 05/07/13 Ratification of Auditors Issuer Yes For With Whiting Petroleum Corporation WLL 05/07/13 Election of Directors Issuer Yes For With Whiting Petroleum Corporation WLL 05/07/13 Approve 2013 equity incentive plan Issuer Yes For With Whiting Petroleum Corporation WLL 05/07/13 Ratification of Auditors Issuer Yes For With Whiting Petroleum Corporation WLL 05/07/13 Approve compensation of executive officers Issuer Yes For With Ametek, Inc. AME 05/08/13 Election of Directors Issuer Yes For With Ametek, Inc. AME 05/08/13 Ratification of Auditors Issuer Yes For With Ametek, Inc. AME 05/08/13 Certificate of Incorporation incr. shares Issuer Yes For With Ametek, Inc. AME 05/08/13 Executive Compensation Issuer Yes For With Catamaran Corporation CTRX 05/14/13 Election of Directors Issuer Yes For With Catamaran Corporation CTRX 05/14/13 Approve compensation of executive officers Issuer Yes For With Catamaran Corporation CTRX 05/14/13 Ratification of Auditors Issuer Yes For With Stericycle, Inc. SRCL 05/21/13 Election of Directors Issuer Yes For With Stericycle, Inc. SRCL 05/21/13 Increasing number of shares to 900,000 in company's stock purchase plan Issuer Yes For With Stericycle, Inc. SRCL 05/21/13 Ratification of Auditors Issuer Yes For With Stericycle, Inc. SRCL 05/21/13 Approve compensation of executive officers Issuer Yes For With Stericycle, Inc. SRCL 05/21/13 Executives to hold equity awards until retirement or termination of employment Shareholder Yes Against With Pioneer Natural Resources Company PXD 05/23/13 Election of Directors Issuer Yes For With Pioneer Natural Resources Company PXD 05/23/13 Ratification of Auditors Issuer Yes For With Pioneer Natural Resources Company PXD 05/23/13 Approve compensation of executive officers Issuer Yes For With Pioneer Natural Resources Company PXD 05/23/13 Hydraulic fractring disclosure Shareholder Yes Against With Informatica Corp. INFA 45666Q102 05/24/13 Election of Directors Issuer Yes For With Informatica Corp. INFA 45666Q102 05/24/13 Approve amendments to company's 2009 equity incentive plan Issuer Yes For With Informatica Corp. INFA 45666Q102 05/24/13 Ratification of Auditors Issuer Yes For With Informatica Corp. INFA 45666Q102 05/24/13 Approve compensation of executive officers Issuer Yes For With Williams-Sonoma WSM 05/30/13 Election of Directors Issuer Yes For With Williams-Sonoma WSM 05/30/13 Approve compensation of executive officers Issuer Yes For With Williams-Sonoma WSM 05/30/13 Ratification of Auditors Issuer Yes For With CoStar Group Inc. CSGP 22160N109 06/07/13 Election of Directors Issuer Yes For With CoStar Group Inc. CSGP 22160N109 06/07/13 Approve removing the voting standard from company's amended and restated certification of incorporation so that the board of directors may provide for majority voting in uncontested director elections Issuer Yes For With CoStar Group Inc. CSGP 22160N109 06/07/13 Ratification of Auditors Issuer Yes For With CoStar Group Inc. CSGP 22160N109 06/07/13 Approve compensation of executive officers Issuer Yes For With PetSmart, Inc. PETM 06/14/13 Election of Directors Issuer Yes For With PetSmart, Inc. PETM 06/14/13 Ratification of Auditors Issuer Yes For With PetSmart, Inc. PETM 06/14/13 Approve executive short-term incentive plan Issuer Yes For With PetSmart, Inc. PETM 06/14/13 Approve compensation of executive officers Issuer Yes For With
